DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a 371 to PCT/US2018/019544 filed 2/23/2018 is acknowledged.
Preliminary Amendment filed 8/24/2020 is acknowledged.
Claim 28 has been amended.
Claims 10, 13, 23, 26, 27, and 29 have been cancelled.
Claims 1-9, 11, 12, 14-22, 24, 25, and 28 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-9, 11, 12, 14-22, 24, 25, and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Independent claims 1, 14, and 28 fail to clearly set forth the express conditions for coding the transport block to be communication among the 3 options of various LDPC base graphs, as claimed.  It is further unclear how “truncated” graphs are 
Dependent claims 2-9, 11, 12, 15-22, 24, 25, and 28 are rejected due to their dependence on claims 1 or 14, respectively.
	Further, claims 2 and 15 fail to clearly set forth to which aspect of the claims is effected by the limitation, “a maximum shift size is 256”.  The claims do not describe an express “shift” limitation or function to be maximally applied in claims 2, 15 or their respective independent claims 1 or 14.
	Also, in claims 9 and 22, it appears - - when - - should be added between “only” and “a predetermined condition is met” in the last line of the claim.
	

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3-9, 11, 12, 14, 16-22, 24, 25, and 28 (as best understood) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye et al. (US20200235759A1), hereafter Ye.



Regarding claims 1, 14, and 28,
Ye discloses a method (i.e. Fig. 2, 4A-B, 18A-B, 19-21) and apparatus for LDPC coding (Title), the method performed by an apparatus comprising non-transitory computer-readable medium/memory encoded with instructions/computer program code Fig. 1B; paragraph 320) causes the hardware/processor to perform communicating at least one transport block for ultra-reliable low-latency communications between a sending device and a receiving device (Fig. 1A, 19, 22, 23; paragraph 84, 91, 121, 179; LDPC coding adapted to URLLC communications). 
Ye further shows the transport block is coded using a base graph according to one of the following three options: using only low density parity check base graph # 2; using only low density parity check base graph #2 and truncated low density parity check base graph #1; or using low density parity check base graph #2, truncated low density parity check base graph #1, and low density parity check base graph #3 (Abstract; Fig. 3, 4B, 8, 14-15, 18A-B, 19; paragraphs 2, 98-106, 121, 145-157, 168-Table1, 171-178, 198-201; LDPC coding of segmented transport blocks of URLLC data based on base graph selection from  truncated/punctured/subset versions of the variously disclosed LDPC base graphs).





Regarding claims 3-5 and 16-18,
Ye discloses dimensions of truncated low density parity check base graph #1 do not exceed dimensions of low density parity check base graph #2, dimensions of low density parity check base graph #3 do not exceed dimensions of low density parity check base graph #2 (Fig. 3, 8; all graph regions within the same larger dimensions), and dimensions of truncated low density parity check base graph #1, low density parity check base graph #2, and low density parity check base graph #3 are at most 42 rows and 52 columns each (i.e. paragraph 134, 176, 210).

Regarding claims 6 and 19,
Ye discloses the sending device is limited to a subset of lifting sizes (i.e. paragraph 101-113, 120, 137-144; Table 6), wherein the subset is configured to make code block granularity sparser (paragraph 98, 121).

Regarding claims 7 and 20,
Ye discloses the sending device is limited to a subset of transport block sizes, wherein the subset of transport block sizes is configured to limit supported shift sizes to a sub-set (Fig. 8, 14; paragraphs 158-161, 185-186, 198). 





Regarding claims 8, 12, 21, and 25,
Ye discloses when using only low density parity check base graph # 2 and truncated low density parity check base graph # 1, when specifically using truncated low density parity check base graph # 1 the sending device is configured to use 24 cyclic redundancy check bits per segment (i.e. paragraph 118-119, 177-179; CRC attachment including 24 bits, depends on coding rate and TB size).

Regarding claims 9 and 22,
Ye discloses when using only low density parity check base graph # 2 and truncated low density parity check base graph # 1, the sending device is configured to use low density parity check base graph # 2 only [when] a predetermined condition is met (paragraphs 179-197 describing several different predetermined conditions).

Regarding claims 11 and 24,
Ye discloses when using only low density parity check base graph # 2 and truncated low density parity check base graph # 1, when specifically using low density parity check base graph # 2 the sending device is configured to use 24 cyclic redundancy check bits per segment when the transport block size is larger than 2544, and 16 cyclic redundancy check bits per transport block otherwise (i.e. paragraph 118-119, 177-179; CRC attachment including 16 and 24 bits, depends on coding rate and TB size).



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Vernon (US20150082126A1).

Regarding claims 2 and 15,
Ye discloses multiple shift sizes (Fig. 8; paragraph 158-161; TBS < 2560; 256QAM) but fails to expressly show a maximum shift size is 256.
Vernon discloses scoring variable nodes for low LDPC code decoding (Title) which expressly defines a maximum shift size of 256 (paragraph 80).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Ye with a maximum shift size of 256, as shown by Vernon, thereby enabling LDPC decoders to handle various sizes of codewords, nodes/check nodes and matrices of varying column/row weights.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.